DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on June 13, 2022, were received. Claims 6 has been amended. None of the Claims have been cancelled, withdrawn from consideration, or added as new. Therefore, Claims 1-20 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 12, 2022.


Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1-5, 9, 13-16 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN108674198), has been overcome based on the arguments presented on pages 8-9 of the Remarks dated June 13, 2022.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 10-12 under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN108674198, as applied to Claims 1-5, 9, 138-16 and 20, and in further view of Gauthier (US 2016/0023532 A1), has been overcome based on the arguments presented on pages 8-9 of the Remarks dated June 13, 2022.
Reasons for Allowance
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
With regard to independent Claim 1, the closest prior art, Chen et al. (CN108674198), teach an electrified vehicle comprising a battery, a thermal exchange fluid, a thermal management system configured to circulate thermal exchange fluid relative to the battery, and a controller.  The closest prior art do not teach, fairly suggest or render obvious wherein the controller is configured to power limit the battery based on a thermal exchange capacity of the thermal exchange fluid.  Independent Claim 15 teaches a similar method, as claimed.
With regard to independent Claim 6, the closest prior art, Chen et al. (CN108674198), teach an electrified vehicle comprising a battery, a thermal exchange fluid, a thermal management system configured to circulate thermal exchange fluid relative to the battery, and a controller.  The closest prior art do not teach, fairly suggest or render obvious wherein the controller is configured to power limit the battery based on a thermal exchange capacity of the thermal exchange fluid, wherein the controller is configured to power limit the battery by setting an upper limit on a charge rate and a discharge rate of the battery, wherein the controller power limits the battery by deviating from a maximum rate when a temperature of the battery exceeds a threshold, wherein the threshold is based on the thermal exchange capacity, wherein the threshold is positively correlated to the thermal exchange capacity, and wherein the upper limit is defined by one of a plurality of limit lines increasing in steepness in a positive correlation to the thermal exchange capacity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725